David Jeffries surely was not intended to be disinherited by this will. Another part of the will takes notice that parts of the lands in question, lying on Roanoke River, were devised to him by the clause in question. If he took at all, he took an estate entail male, which by the operation of the act of 1784, ch. 22, is converted into a fee, and descended on his death to his daughters, or went as his will directed.
Verdict and judgment for the defendant, who acted for the daughters.
NOTE. — See Ross v. Toms, 15 N.C. 376. *Page 128